Case 1:20-cv-03535-JPO Document 59-2 Filed 12/29/20 Page 1of1 _

Supreme Court of Florida

Certificate of Good Standing

I, JOHN A, TOMASINO, Clerk of the Supreme Court of the State of Florida, do

hereby certify that
ANDREW STEPHEN PRIESTLY WILLIAMS

was admitted as an attorney and counselor entitled to practice law in all the
Courts of the State of Florida on SEPTEMBER 23, 2014, is presently in good
standing, and that the private and professional character of the attorney appear

_to be good.

WITNESS my hand and the Seai of the
Supreme Court of Florida at Tallahassee,

the a this DECEMBER 1, 2020.

co jos So oe oe

 

 

 

Clerkvof the Supreme Court of Florida
